FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 22, 2021

                                     No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                              v.

                            CITY OF SAN ANTONIO, TEXAS,
                                      Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-26125
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER
        This appeal was filed by three appellants: Bexar County Emergency Services District No.
5, Bexar County Emergency Services District No. 10, and Diamond Environmental
Management, L.P. (collectively, “appellants”). One of the appellants, Diamond Environmental
Management, L.P. (“Diamond”), requested a clerk’s record, which was filed in this court
on March 3, 2021. The reporter’s record was filed on March 12, 2021. Accordingly, appellants’
briefs are due April 12, 2021.

       On March 19, 2021, Bexar County Emergency Services District No. 5 and Bexar County
Emergency Services District No. 10 filed an Advisory with this court stating the clerk’s record
requested by Diamond did not include any pleadings filed, in the trial court, by Bexar County
Emergency Services District No. 5 and Bexar County Emergency Services District No. 10.
Therefore, on March 4, 2021, these appellants requested a supplemental clerk’s record from the
Bexar County District Clerk. Appellants now ask this court to reset the briefing deadline. The
request is GRANTED.

        The Bexar County District Clerk is hereby ORDERED to file in this court a supplemental
clerk’s record containing the documents requested by Bexar County Emergency Services District
No. 5 and Bexar County Emergency Services District No. 10 on March 4, 2021, no later
than April 5, 2021. Appellants’ briefs are due thirty days from the date the supplemental
clerk’s record is filed in this court.
                                                                             FILE COPY




                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court